DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 3/25/2022 with respect to Chandusko has been fully considered are persuasive. The 102 rejection made 10/26/2021 has been withdrawn. 
Applicant’s arguments with respect to Morita have been fully considered but they are not persuasive. With respect to amended claim. Morita states in [0059] “The coil assumes a secondary or expanded diameter when freed from a delivery catheter, e.g. when pushed into the treatment site. The coil assumes a primary diameter or shape when sheathed linearly in a catheter while being delivered to a treatment site.” The coil then achieves a wider diameter once released from the catheter after being linearly straightened during delivery. It is in the examiner’s position that the prior art meets the limitation of the claim. 
Applicant's arguments filed 3/25/2022 with respect to claim 21 have been considered but are moot because the arguments do not apply to any of the new combination of references being used in the current rejection. Applicant has added the claim, thus changing the scope and requiring additional consideration. A new grounds of rejections is set forth below.
Specification
The objection to the specification made 10/26/2021 has been withdrawn in light of applicant’s amendments to the specification. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5-8, and 11-12  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morita US PG Pub [2017/0035436].
With respect to Claim 1, Morita discloses: (Figure 2) An embolus material (embolic coil 40) configured to be filled into an aortic aneurysm connected to a branch blood vessel (Embolic coils are used for occlusive purposes in the vasculature for various reasons, such as occluding aneurysms, …arterio-venous malformations, [0032]; Examiner understands that occlusive purposes include inhibiting the inflow of blood from a cavity or the outflow of the blood from a cavity) via a catheter (The coil assumes a primary diameter or shape when sheathed linearly in a catheter while being delivered to a treatment site, [0059]) to inhibit inflow of blood into the aortic aneurysm from the branch blood vessel or outflow of the blood from an inside of the aortic aneurysm to the branch blood vessel, the embolus material comprising: an elongated filling body that is sized smaller than an inner diameter of the catheter so that the elongated filling body is positionable in the catheter (Figure 9, The coil is typically delivered through a catheter having an inner diameter that is at least equivalent or slightly greater than the primary diameter of the coil, so the coil can be pushed through the catheter, [0060]; See annotated first figure 2 below); a shaped portion provided at least at a part of the elongated filling body, the shaped portion being configured to bend in a bent state or curve in a curved state after coming out of the catheter (vertical loop 28 and horizontal loop, see second annotated figure 2 below); the shaped portion being configured to spread out, in the bent or curved state, wider than an inner diameter of the branch blood vessel after coming out of the catheter (…different types of coils with different characteristics and shapes are used in different stages of filling a treatment space, [0033]; … coil described in the various embodiments can be used as an all-in-one coil where the coil itself can be used to occlude the target site without the use of any other coils. Alternately, the coil can be used as a framing coil to frame the target site, [0058]) (The coil assumes a secondary or expanded diameter when freed from a delivery catheter, e.g. when pushed into the treatment site, [0059]) (Examiner understands that the coil can be used to occlude a portion, larger or smaller spaces in the body ([0034]), and thus once it is pushed out of the catheter, the diameter expands large enough to occlude and fill the target space, which would be larger than the blood vessel in order to keep the device stationary to occlude) the elongated filling body being made of a hydrogel that swells through contact with blood (The embolic coil, in one embodiment, is comprised of a hydrogel core… Hydrogel can be conditioned to volumetrically expand upon exposure to a liquid and is often used with coils to increase their size after exposure to blood, [0035]); and the elongated filling body being configured to be inserted into the catheter while the elongated filling body is linearly straightened and is dry (The coil assumes a primary diameter or shape when sheathed linearly in a catheter while being delivered to a treatment site, [0059]).  
[AltContent: textbox (The solid arrows point to the shaped portions. The dashed arrows point to the elongated portion.)]
    PNG
    media_image1.png
    461
    455
    media_image1.png
    Greyscale

[AltContent: textbox (The arrows point to the proximal and distal ends with the shaped portions, loops 28 and 27. )]
    PNG
    media_image2.png
    461
    455
    media_image2.png
    Greyscale

With respect to Claim 3, Morita discloses: The embolus material according to claim 1, wherein the shaped portion includes a member made of shape memory material wound in a coil shape on an outer circumference of the filling body (The embolic coil, in one embodiment, is comprised of a hydrogel core with a coil (e.g., platinum or platinum alloy) wrapped around the core...the coil is comprised of a hydrogel core with a platinum-coated nitinol wire around it, [0035-0036]; Examiner understands the metal alloys used for the coil are shape memory materials).  
With respect to Claim 5, Morita discloses: The embolus material according to claim 1, wherein the elongated filling body includes opposite ends, the shaped portion being provided at both ends of the filling body (vertical loop 28 and horizontal loop, See annotated figure below).  
[AltContent: textbox (The arrows point to the proximal and distal ends with the shaped portions, loops 28 and 27. )]
    PNG
    media_image2.png
    461
    455
    media_image2.png
    Greyscale

With respect to Claim 6, Morita discloses: The embolus material according to claim 1, wherein the shaped portion extends over an entirety of the elongated filling body (See figure 3).  
With respect to Claim 7, Morita discloses: The embolus material according to claim 5, wherein the shaped portion is shaped so as to, after coming out of the catheter, spread out in the range wider than the inner diameter of the branch blood vessel in a width direction of the filling body by bending of the shaped portion with respect to the elongated filling body (See figure 9 and 2,…the winding diameters described above refer to the secondary diameter, since that is the expanded, shape memory shape the coil will adopt after delivery, [0059]).  
With respect to Claim 8, Morita discloses: The embolus material according to claim 5, wherein the shaped portion is wound so that, after coming out of the catheter, the shaped portion is a wound shaped portion possessing a circular or polygonal ring shape having a diameter larger than the inner diameter of the branch blood vessel (See figure 2, vertical loop 28 and horizontal loop, The embolic coil, in one embodiment, is comprised of a hydrogel core with a coil (e.g., platinum or platinum alloy) wrapped around the core, [0035] ).  
 With respect to Claim 11, Morita discloses: The embolus material according to claim 1, wherein the shaped portion is configured to form a structure having a diameter of 3 mm or more after coming out of the catheter (FIG. 3 illustrates an alternative configuration of an embolic coil 30 having an 8-loop secondary structure… the coil loop diameters 38 (FIG. 3) can range from about 3 mm to about 20 mm, [0048-0054]).  
With respect to Claim 12, Morita discloses: The embolus material according to claim 1, wherein the elongated filling body is made of a material that swells through contact with blood (The embolic coil, in one embodiment, is comprised of a hydrogel core… Hydrogel can be conditioned to volumetrically expand upon exposure to a liquid and is often used with coils to increase their size after exposure to blood, [0035]) and has an outer diameter smaller than the inner diameter of the branch blood vessel in a state before being swollen (The coil described in the various embodiments can be used as an all-in-one coil where the coil itself can be used to occlude the target site, [0058]) such that a part of the filling body other than the shaped portion is able to enter and occlude the branch blood vessel (Embolic coils are used for occlusive purposes in the vasculature for various reasons, such as occluding aneurysms, …arterio-venous malformations, [0032]; Examiner understands that occlusive purposes include inhibiting the inflow of blood from a cavity or the outflow of the blood from a cavity).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Morita et al US PG Pub [2017/0035436] in view of Center et al. US PG Pub [2015/0005810].
With respect to Claim 9, Morita discloses: The embolus material according to claim 5.
Morita fails to teach: wherein the shaped portion, after coming out of the catheter, is umbrella-shaped having a diameter larger than the inner diameter of the branch blood vessel by virtue of a terminal end of the filling body being branched into a plurality of filaments that are turned back to a proximal side of the elongated filling body. 
Within the same field of aneurysm anchoring devices, Center teaches: (See Figure 10 or 12) wherein the shaped portion (anchor members 192), after coming out of the catheter, is umbrella-shaped having a diameter larger than the inner diameter of the branch blood vessel (Examiner understands that the diameter is wider than that of the blood vessel because the device is created to anchor in the body and is shaped accordingly) by virtue of a terminal end of the filling body being branched into a plurality of filaments that are turned back to a proximal side of the elongated filling body (Anchor members 192 extend from a second hub component 194…a profile of the anchor frame 190 has the shape of an umbrella or a bell, [0148-0149]) (Examiner understands that the umbrella shape utilized by Center is what is being combined with the device of Morita). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify shaped portions of Morita to have the umbrella shaped ends of Center for the purpose of the anchor members 192 include one or more generally spherically shaped member 200…that are adapted for atraumatically engaging body tissue and securing the device in place, [0150]. 
	
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Morita et al US PG Pub [2017/0035436] in view of Kassab et al. US PG Pub [2011/0230952].
With respect to Claim 14, Morita discloses: A method comprising: introducing a catheter into a body while an embolus material is positioned inside the catheter (The coil assumes a primary diameter or shape when sheathed linearly in a catheter while being delivered to a treatment site, [0059]), the embolus material comprising an elongated filling body (Figure 9, The coil is typically delivered through a catheter having an inner diameter that is at least equivalent or slightly greater than the primary diameter of the coil, so the coil can be pushed through the catheter, [0060]; See annotated first figure 2 below) and a shaped portion provided at least at a part of the elongated filling body (vertical loop 28 and horizontal loop, see second annotated figure 2 below) the elongated filling body being linearly straightened and dry when the embolus material is positioned in the catheter (The coil assumes a primary diameter or shape when sheathed linearly in a catheter while being delivered to a treatment site, [0059]); pushing the embolus material through an open distal end of the catheter while the catheter is in the body so that the embolus material comes out of the catheter and is introduced into an…aneurysm to inhibit inflow of blood into the…aneurysm from a branch blood vessel or outflow of the blood from an inside of the…aneurysm to the branch blood vessel (The coil is typically delivered through a catheter having an inner diameter that is at least equivalent or slightly greater than the primary diameter of the coil, so the coil can be pushed through the catheter, [0060]); and the shaped portion of the embolus material bending or curving after coming out of the catheter to spread out in a bent or curved state wider than an inner diameter of the branch blood vessel such that at least a portion of the embolus material remains in the…aneurysm without flowing out from (…different types of coils with different characteristics and shapes are used in different stages of filling a treatment space, [0033]; … coil described in the various embodiments can be used as an all-in-one coil where the coil itself can be used to occlude the target site without the use of any other coils. Alternately, the coil can be used as a framing coil to frame the target site, [0058]) (Examiner understands that the coil can be used to occlude a portion, larger or smaller spaces in the body ([0034]), and thus once it is pushed out of the catheter, the diameter expands large enough to occlude and fill the target space, which would be larger than the blood vessel in order to keep the device stationary to occlude) the…aneurysm to a branch vessel connected to the…aneurysm (The coil assumes a secondary or expanded diameter when freed from a delivery catheter, e.g. when pushed into the treatment site, [0059]; …second loop can then nest over the first coil upon delivery…may still function well as a framing coil since the first and second loops may provide good anchor strength to grip the vessel wall, [0056]) and the elongated filling body swelling when contacted with the blood while positioned outside the catheter by virtue of the elongated filling body being made of a hydrogel (The embolic coil, in one embodiment, is comprised of a hydrogel core… Hydrogel can be conditioned to volumetrically expand upon exposure to a liquid and is often used with coils to increase their size after exposure to blood, [0035]).  
Morita fails to teach: placing the device in an aortic aneurysm. 
Within the same field of aortic aneurysm occluding devices, Kassab teaches: (See Figure 6D) placing an occlusion device within an aortic aneurysm (…shown in FIG. 6D, the exemplary endograft assembly 600 comprises a curved configuration, which may be useful to treat, for example, a thoracic aortic aneurysm, [0107]. Examiner understands that the curve (see annotated third figure below) of 600 bends similarly to that of the bent state of applicant’s figure three, which is wider than in the inner diameter of the branch vessels connected to the aneurysm). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the location of use in Morita to be placed in an aortic aneurysm, as described in Kassab for the purpose of both devices are used to occlude aneurysms, however the curved configuration utilized would be suited to occlude specifically an aortic aneurysm, [0107, Kassab]. 
	[AltContent: textbox (The solid arrows point to the shaped portions. The dashed arrows point to the elongated portion.)]
    PNG
    media_image1.png
    461
    455
    media_image1.png
    Greyscale

[AltContent: textbox (The arrows point to the proximal and distal ends with the shaped portions, loops 28 and 27. )]
    PNG
    media_image2.png
    461
    455
    media_image2.png
    Greyscale

With respect to Claim 15, Morita further discloses: The method according to claim 14, wherein the pushing of the embolus material through the open distal end of the catheter (Figure 9, The coil is typically delivered through a catheter having an inner diameter that is at least equivalent or slightly greater than the primary diameter of the coil, so the coil can be pushed through the catheter, [0060]) so that the embolus material comes out of the catheter causes the elongated filling body to swell to an increased size through contact with blood in the body (The embolic coil, in one embodiment, is comprised of a hydrogel core… Hydrogel can be conditioned to volumetrically expand upon exposure to a liquid and is often used with coils to increase their size after exposure to blood, [0035]).  
With respect to Claim 16, Morita further discloses: The method according to claim 14, wherein the bending or curving of the shaped portion of the embolus material occurs by virtue of the shaped portion being a shape memory material on an outer circumference of the filling body (The embolic coil, in one embodiment, is comprised of a hydrogel core with a coil (e.g., platinum or platinum alloy) wrapped around the core...the coil is comprised of a hydrogel core with a platinum-coated nitinol wire around it, [0035-0036]; Examiner understands the metal alloys used for the coil are shape memory materials; mandrel 10 may include one or more mounting elements that fit onto the core 12 and provide various shapes or winding surfaces that are positioned at different orientations on which the embolic coil can be wound, [0040]).  

Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Morita et al US PG Pub [2017/0035436] in view of Belenkaya et al. US PG Pub [2007/0078480].
With respect to Claim 4, Morita discloses: The embolus material according to claim 1.
Morita fails to disclose: wherein the shaped portion includes a member made of shape memory material that is buried inside the elongated filling body so that the elongated filling body surrounds the member made of the shape memory material.
Within the same field of occlusive devices, Belenkaya teaches: (Figure 1 and 2, embolus material, device 10; elongated filling body, self-expanding material 20 and inner coil 30; shaped portions, See arrows in annotated figure below) wherein the shaped portion includes a member made of shape memory material (inner coil 30) that is buried inside the elongated filling body so that the elongated filling body surrounds the member made of the shape memory material (Inner coil (30) is surrounded by self-expanding material (20), [0039]).  

    PNG
    media_image3.png
    222
    382
    media_image3.png
    Greyscale

	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify shaped portion of Morita to have the shape memory material buried inside, as taught by Belenkaya, for the purpose of the self-expanding material (20) expands in a self-regulated manner after extrusion from the catheter, [0039, Belenkaya].
With respect to Claim 17, Morita disclose: The method according to claim 14.
Morita fails to teach: wherein the bending or curving of the shaped portion of the embolus material occurs by virtue of the shaped portion being shape memory material buried inside the elongated filling body so that the elongated filling body surrounds the member made of the shape memory material.  
Within the same field of occlusive devices, Belenkaya teaches: (Figure 1 and 2, embolus material, device 10; elongated filling body, self-expanding material 20 and inner coil 30; shaped portions, See arrows in annotated figure above, catheter, 35) wherein the bending or curving of the shaped portion of the embolus material occurs by virtue of the shaped portion being shape memory material buried inside the elongated filling body so that the elongated filling body surrounds the member made of the shape memory material (Inner coil (30) is surrounded by self-expanding material (20), [0039]).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify shaped portion of Morita to have the shape memory material buried inside, as taught by Belenkaya, for the purpose of the self-expanding material (20) expands in a self-regulated manner after extrusion from the catheter, [0039, Belekaya].
	
Claims 10, 13, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Morita et al US PG Pub [2017/0035436] in view of Aboytes et al. US PG Pub [2018/0036012].
	With respect to Claim 10, Morita discloses: The embolus material according to claim 5.
	Morita fails to teach: wherein the shaped portion after coming out of the catheter being ball-shaped at a terminal end of the elongated filling body and having an outer diameter larger than the inner diameter of the branch blood vessel.  
Within the same field of occlusive devices, Aboytes teaches: (Figures 14A-14E, embolus material, occlusion device, 1410; elongated filling body, first portion 1420, shaped portions, second portion 1430) wherein the shaped portion after coming out of the catheter being ball-shaped at a terminal end of the elongated filling body (…the second portion 1430 can be moveable from a substantially linear, elongate collapsed configuration to a multi-dimensional (e.g., three-dimensional) shape in the expanded configuration…the second portion 1430 can have a three-dimensional shape in the expanded configuration that lends an overall spherical shape to the occlusion device 1410, [0143; Examiner interprets spherical to be synonymous to ball-shaped]) and having an outer diameter larger than the inner diameter of the branch blood vessel (…the occlusion device 1410 has a second width W2 in the second, expanded, configuration greater than its first width W1, [0137]).  
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify shaped portion of Morita to have a ball-shape at the terminal end once leaving the catheter, as taught by Aboytes, for the purpose of after leaving the catheter, the second member has a fourth width greater than the third width, which allows for larger aneurysm area coverage once deployed and expanded, [0140, Aboytes]. 
With respect to Claim 13, Morita discloses: The embolus material according to claim 12.
Morita fails to teach: wherein the elongated filling body includes a terminal portion that is linear and remains linear after coming out of the catheter. 
Within the same field of occlusive devices, Aboytes discloses: (Figure 1, embolus material, occlusion device, 100; elongated filling body, first portion 116, shaped portions, second portion 117) The embolus material according to claim 12, wherein the elongated filling body includes a terminal portion (lead-in member 102) that is linear and remains linear after coming out of the catheter (…lead-in member 102 does not necessarily need to be curved as shown, but can be generally straight and/or have other atraumatic yet sufficiently resilient configurations, [0107]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the elongated filling body of Morita to have a terminal portion that is linear and remains linear after coming out of the catheter, for the purpose of having a resilient configuration, [0107, Aboytes].
With respect to Claim 19, Morita discloses: The method according to claim 14.
Morita fails to teach: wherein the shaped portion extends beyond an end of the elongated filling body
Within the same field of occlusive devices, Aboytes teaches: (Figure 1, embolus material, occlusion device, 100; elongated filling body, first portion 116, shaped portions, second portion 117, catheter 200) The method according to claim 14, wherein the shaped portion extends beyond an end of the elongated filling body (…the elongated member 113 can extend beyond the distal terminus of the mesh 101 and/or connector 103 to form the lead-in member 102, [0107]; Examiner understands that the shaped portion 116 includes elongated member 113 within and thus, that section extends along with 113).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the shaped portion of Morita to extend beyond the end of the elongated filling body, as taught by Aboytes, for the purpose of forming a lead-in member, [0107, Aboytes]. 
With respect to Claim 20, Morita discloses: The method according to claim 14. 
Morita fails to teach: wherein the elongated filling body includes a terminal portion that is linear before coming out of the catheter and is linear after coming out of the catheter.
Within the same field of occlusive devices, Aboytes teaches: (Figure 1, embolus material, occlusion device, 100; elongated filling body, first portion 116, shaped portions, second portion 117, catheter 200) wherein the elongated filling body includes a terminal portion (lead-in member 102) that is linear before coming out of the catheter and is linear after coming out of the catheter (…lead-in member 102 does not necessarily need to be curved as shown, but can be generally straight and/or have other atraumatic yet sufficiently resilient configurations, [0107]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the elongated filling body of Morita to have a terminal portion that is linear and remains linear after coming out of the catheter, for the purpose of having a resilient configuration, [0107, Aboytes].

Claims 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Morita et al US PG Pub [2017/0035436] in view of Lenker et al. US Patent No. [5980554].
With respect to Claim 18, Morita discloses: The method according to claim 14.
Morita fails to teach: wherein the shaped portion of the embolus material that bends or curves after coming out of the catheter is a first shaped portion located at one end of the elongated filling body, the elongated filling body also including a second shaped portion that is located at an opposite end of the elongated filling body and that also comes out of the catheter, the second shaped portion bending or curving after coming out of the catheter to spread out wider than the inner diameter of the branch vessel, the elongated filling body including anPATENTAttorney Docket No. 1027550-00205442 intermediate portion between the first and second shaped portions, the intermediate portion of the elongated filling body not bending or curving after coming out of the catheter.  
Within the same field of occlusive devices, Lenker teaches: (Figures 3 and 4, embolus material, flow disrupting device 15; elongated filling body, struts 17, 18, and 19 (7 as one), shaped portions, hoops 20l and 20r (single wire 2), catheter 39) The method according to claim 14, wherein the shaped portion of the embolus material that bends or curves after coming out of the catheter is a first shaped portion (hoop 20l) located at one end of the elongated filling body, the elongated filling body also including a second shaped portion (hoop 20r) that is located at an opposite end of the elongated filling body and that also comes out of the catheter, the second shaped portion bending or curving after coming out of the catheter to spread out wider than the inner diameter of the branch vessel (…different types of coils with different characteristics and shapes are used in different stages of filling a treatment space, [0033]; … coil described in the various embodiments can be used as an all-in-one coil where the coil itself can be used to occlude the target site without the use of any other coils. Alternately, the coil can be used as a framing coil to frame the target site, [0058]) (Examiner understands that the coil can be used to occlude a portion, larger or smaller spaces in the body ([0034]), and thus once it is pushed out of the catheter, the diameter expands large enough to occlude and fill the target space, which would be larger than the blood vessel in order to keep the device stationary to occlude) (See figure 3, FIG. 3 shows …the condition in which it will be loaded onto the delivery catheter, [Column 4, lines 16-18]; Examiner interprets this diameter to be smaller than that in Figure 4, which is the shape after exiting the catheter), the elongated filling body including anPATENTAttorney Docket No. 1027550-00205442 intermediate portion (struts 17 and 18) between the first and second shaped portions, the intermediate portion of the elongated filling body not bending or curving after coming out of the catheter.  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the body of Morita’s device to have three distinct portions, a first shaped portion, a second shaped portion, and an intermediate portion, as taught by Lenker for the purpose of avoiding substantial protrusion into the lumen of the blood vessel, [Column 5, lines 23-24, Lenker].
With respect to Claim 21, Morita discloses: (Figure 2) An embolus material (embolic coil 40) configured to be positioned, by way of a catheter (The coil assumes a primary diameter or shape when sheathed linearly in a catheter while being delivered to a treatment site, [0059]), in an aortic aneurysm connected to a branch blood vessel in a living body to inhibit blood inflow into the aortic aneurysm from the branch blood vessel or blood outflow from an inside of the aortic aneurysm to the branch blood vessel (Embolic coils are used for occlusive purposes in the vasculature for various reasons, such as occluding aneurysms, …arterio-venous malformations, [0032]; Examiner understands that occlusive purposes include inhibiting the inflow of blood from a cavity or the outflow of the blood from a cavity), the living body being at a living body temperature, the embolus material comprising: an elongated filling body possessing an outer diameter configured to be positioned inside the catheter (The coil assumes a primary diameter or shape when sheathed linearly in a catheter while being delivered to a treatment site, [0059]) and movable to a position outside the catheter while the catheter is in the living body (Figure 9, The coil is typically delivered through a catheter having an inner diameter that is at least equivalent or slightly greater than the primary diameter of the coil, so the coil can be pushed through the catheter, [0060]; See annotated first figure 2 below); a shaped portion that is positionable inside the catheter and is movable to outside the catheter while the catheter is in the living body (The coil assumes a secondary or expanded diameter when freed from a delivery catheter, e.g. when pushed into the treatment site, [0059]), the shaped portion and the elongated filling body comprising respective portions connected to one another and positioned in overlapping relation to one another (See Figure 2); a part of the shaped portion being made of a shape memory alloy (…embolic coil, in one embodiment, is comprised of a hydrogel core with a coil (e.g., platinum or platinum alloy) wrapped around the core, [0035]) that is configured to cause the part of the shaped portion to spread out into a bent or curved configuration wider than an inner diameter of the branch blood vessel (…different types of coils with different characteristics and shapes are used in different stages of filling a treatment space, [0033]; … coil described in the various embodiments can be used as an all-in-one coil where the coil itself can be used to occlude the target site without the use of any other coils. Alternately, the coil can be used as a framing coil to frame the target site, [0058]) (Examiner understands that the coil can be used to occlude a portion, larger or smaller spaces in the body ([0034]), and thus once it is pushed out of the catheter, the diameter expands large enough to occlude and fill the target space, which would be larger than the blood vessel in order to keep the device stationary to occlude)  (vertical loop 28 and horizontal loop, see second annotated figure 2 below) (The coil assumes a secondary or expanded diameter when freed from a delivery catheter, e.g. when pushed into the treatment site, [0059]) …and the elongated filling body being made of a hydrogel that swells through contact with the blood (The embolic coil, in one embodiment, is comprised of a hydrogel core… Hydrogel can be conditioned to volumetrically expand upon exposure to a liquid and is often used with coils to increase their size after exposure to blood, [0035]).
Morita fails to disclose: shape memory alloy that is configured to…spread out due to encountering the living body temperature.
Within the same field of alloy occluding devices, Lenker teaches: (See Figures 1 and 3) shape memory alloy (… stent wires 2 may be made of a shape memory alloy such as nitinol (or other shape memory material), pseudoelastic or superelastic alloy such as nitinol (or other pseudoelastic or superelastic material), spring metal such as stainless steel, or other suitable materials, [Column 4, lines 49-53]) that is configured to…spread out into a bent or curved configuration when encountering the living body temperature while the part of the shaped portion is outside the catheter (…made of shape memory nitinol or superelastic nitinol, the stent may be trained to the shape shown in FIG. 1, and will revert to that shape either through shape memory behavior at its chosen transition temperature, or through superelastic behavior at body temperature, [Column 4, lines 53-59]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the method of transition of the shape memory alloy of Morita to have temperature driven reversion of Lenker for the purpose of shape memory alloy and its superelastic behavioral properties are well known as well as the ways to manipulate said property such as through heat or pressure change, [Column 4, lines 56-57, Lenker]. 
	[AltContent: textbox (The solid arrows point to the shaped portions. The dashed arrows point to the elongated portion.)]
    PNG
    media_image1.png
    461
    455
    media_image1.png
    Greyscale

[AltContent: textbox (The arrows point to the proximal and distal ends with the shaped portions, loops 28 and 27. )]
    PNG
    media_image2.png
    461
    455
    media_image2.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE A CODRINGTON whose telephone number is (571)272-8441. The examiner can normally be reached Monday - Thursday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.A.C./Junior Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHERINE M SHI/Primary Examiner, Art Unit 3771